Exhibit 10.14.15
REVOLVING CREDIT NOTE

           $22,500,000.00   July 9, 2008

     FOR VALUE RECEIVED, the undersigned (the “Borrower”), absolutely and
unconditionally promises to pay to the order of Sovereign. (“Payee”) at the
office of Sovereign Bank, as Agent, at 75 State Street, Boston, Massachusetts
02109:
          (a) on the Maturity Date, the principal amount of TWENTY TWO MILLION
FIVE HUNDRED THOUSAND DOLLARS ($22,500,000.00) or, if less, the aggregate unpaid
principal amount of Revolving Credit Loans owing to the Payee pursuant to the
Amended and Restated Credit Agreement of even date herewith, (as amended,
restated or supplemented from time to time, (the “Credit Agreement”), by and
among the Borrower and the Lenders; and
          (b) interest on the principal balance hereof from time to time
outstanding from the date hereof through and including the date on which such
interest is computed pursuant to the Credit Agreement, at the times and at the
rates provided in the Credit Agreement.
     This Note evidences borrowings under, is subject to the terms and
conditions of and has been issued by the Borrower in accordance with the terms
of the Credit Agreement and is one of the Notes referred to therein. The Payee
and any holder hereof is entitled to the benefits and subject to the conditions
of the Credit Agreement and may enforce the agreements of the Borrower contained
therein, and any holder hereof may exercise the respective remedies provided for
thereby or otherwise available in respect thereof, all in accordance with the
respective terms thereof. This Note is secured by the Security Documents
described in the Credit Agreement.
     All capitalized terms used in this Note and not otherwise defined herein
shall have the same meanings herein as in the Credit Agreement.
     The Borrower has the right in certain circumstances and the obligation
under certain other circumstances to repay or prepay the whole or part of the
principal of this Note on the terms and conditions specified in the Credit
Agreement.
     If any Event of Default shall occur, the entire unpaid principal amount of
this Note and all of the unpaid interest accrued thereon may become or be
declared due and payable in the manner and with the effect provided in the
Credit Agreement.
     The Borrower and every endorser and guarantor of this Note or the
obligation represented hereby waive presentment, demand, notice, protest and all
other demands and notice in connection with the delivery, acceptance,
performance, default or enforcement of this Note, assent to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of collateral and to the addition or release
of any other party or Person primarily or secondarily liable.
This Note shall be deemed to take effect as a sealed instrument under the laws
of The Commonwealth of Massachusetts and for all purposes shall be construed in
accordance with such laws (without regard to conflicts of laws rules). IN
WITNESS WHEREOF, the Borrower has caused this Note to be signed under seal by
its duly authorized officer as of the day and year first above written.

              TIMEPAYMENT CORP.
      By:   /s/ Richard F. Latour         Name:   Richard F. Latour       
Title:   President     

 